Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/898,096 filed on June 10, 2020.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3, 5-6, 10-11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2015/0287677 A1) in view of Lin et al. (2009/0170242 A1).
Regarding independent claim 1, Lan et al. teaches a semiconductor package (100, Fig. 1), comprising:

a first integrated passive device (IPD) (104/106/108, ¶25) in a first interlayer-dielectric (ILD) layer (110, ¶24) on the passive substrate (102);
a second ILD layer (120, ¶24) on the first ILD layer (110);
a second IPD (118 inductor or resistor) in a third ILD layer (122, ¶24) on the second ILD layer (120); and
Lan et al. is explicitly silent of disclosing wherein, a thermal mitigation structure on inductive elements of the second IPD.
Lin et al. teaches wherein (Fig. 3), a thermal mitigation structure (80) on inductive elements (44, 42, ¶29) of the second IPD.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the heat sink as taught by Lin et al. and modify with the package structure of Lan et al., in order to absorb and discharge heat energy generated by the semiconductor device and can be patterned for specific design requirements (¶39).
Regarding claim 2, Lan et al. and Lin et al. teach all of the limitations of claim 1 from which this claim depends.
The combination of Lan et al. and Lin et al. teaches, in which the thermal mitigation structure (80, Lin et al., Fig. 3) comprises a thin-film heat spreader (TF-HS) layer (heat sink) on the second ILD layer (122) and on metallization routing layers (136, 144) of the second IPD.

Regarding claim 3, Lan et al. and Lin et al. teach all of the limitations of claim 1 from which this claim depends.
The combination of Lan et al. and Lin et al. teaches, in which the thermal mitigation structure (80, Lin et al., Fig. 3) comprises a TF-HS layer (80) on the first ILD layer (110) and on metallization routing layers (136, 144) in the second ILD layer.
Regarding claim 5, Lan et al. and Lin et al. teach all of the limitations of claim 1 from which this claim depends.
Lan et al. is explicitly silent of disclosing wherein, in which the semiconductor package comprises a radio frequency (RF) die integrated into an RF chip package.
Lin et al. teaches wherein (Fig. 3), in which the semiconductor package comprises a radio frequency (RF) die (58, ¶30) integrated into an RF chip package (Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the RF die as taught by Lin et al. in the semiconductor package of Lan et al. and modify, in order to form an apparatus and fabricate a system in a package (SiP) having integrated passive devices (¶0001).
Regarding claim 6, Lan et al. and Lin et al. teach all of the limitations of claim 1 from which this claim depends.

Regarding claim 10, Lan et al. teaches wherein (100, Fig. 1), in which the passive substrate (102 made of glass, ¶25) comprises a material selected from one of silicon, glass (¶25), alumina, and alumina ceramic.

Regarding independent claim 11, Lan et al. teaches a method for fabricating a thermal mitigation structure in a semiconductor package, the method comprising:
forming a first integrated passive device (IPD) (104/106/108, ¶25) in a first interlayer-dielectric (ILD) layer (110, ¶24) on a passive substrate (102 made of glass, ¶25);
depositing a second ILD layer (120, ¶24) on the first ILD layer (110);
forming a second IPD (118 inductor or resistor) in a third ILD layer (122, ¶24) on the second ILD layer (120); and
Lan et al. is explicitly silent of disclosing wherein, depositing a thin-film heat spreader (TF-HS) layer on inductive elements of the second IPD.
Lin et al. teaches wherein (Fig. 3), depositing a thin-film heat spreader (TF-HS) layer (80) on inductive elements (44, 42, ¶29) of the second IPD.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the heat sink as taught by Lin et al. and modify with the package structure of Lan et al., in order to absorb and discharge heat 
Regarding independent claim 17, Lan et al. teaches a semiconductor package (100, Fig. 1), comprising:
a passive substrate (102 made of glass, ¶25);
a first integrated passive device (IPD) (104/106/108, ¶25) in a first interlayer-dielectric (ILD) layer (110, ¶24) on the passive substrate (102);
a second ILD layer (120, ¶24) on the first ILD layer (110);
a second IPD (118 inductor or resistor) in a third ILD layer (122, ¶24) on the second ILD layer (120); and
Lan et al. is explicitly silent of disclosing wherein, means for thermally dissipating heat from inductive elements of the second IPD.
Lin et al. teaches wherein (Fig. 3), means for thermally dissipating heat (by 80 heat sink) from inductive elements (44, 42, ¶29) of the second IPD.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the heat sink as taught by Lin et al. and modify with the package structure of Lan et al., in order to absorb and discharge heat energy generated by the semiconductor device and can be patterned for specific design requirements (¶39).
Regarding claim 18, Lan et al. and Lin et al. teach all of the limitations of claim 17 from which this claim depends.

Lin et al. teaches wherein (Fig. 3), in which the semiconductor package comprises a radio frequency (RF) die (58, ¶30) integrated into an RF chip package (Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the RF die as taught by Lin et al. in the semiconductor package of Lan et al. and modify, in order to form an apparatus and fabricate a system in a package (SiP) having integrated passive devices (¶0001).
Regarding claim 19, Lan et al. and Lin et al. teach all of the limitations of claim 17 from which this claim depends.
Lan et al. teaches wherein (100, Fig. 1), in which the first IPD comprises a metal-insulator-metal (MIM) capacitor (104/106/108, ¶25), and the second IPD comprises an inductor (118 inductor).
Regarding claim 20, Lan et al. and Lin et al. teach all of the limitations of claim 17 from which this claim depends.
Lan et al. teaches wherein (100, Fig. 1), in which the passive substrate (102 made of glass, ¶25) comprises a material selected from one of silicon, glass (¶25), alumina, and alumina ceramic.

9.	Claims 4, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2015/0287677 A1) in view of Lin et al. (2009/0170242 A1) as applied to claims 1, 11 above, and further in view of Liu (US 10,453,774 B1).
Regarding claim 4, Lan et al. and Lin et al. teach all of the limitations of claim 1 from which this claim depends.
Lan et al. and Lin et al. are explicitly silent of disclosing wherein, in which the thermal mitigation structure comprises a TF-HS layer on the passive substrate.
Liu et al teaches wherein (Fig. 4G), in which the thermal mitigation structure (404 thermally conductive dielectric material) comprises a TF-HS layer on the passive substrate (402).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the thermally conductive dielectric material as taught by Liu et al. and modify the package structure of Lan et al. and Lin et al., in order to the thermally conductive insulating layer to dissipate heat from the substrate (abstract).
Regarding claim 9, Lan et al. and Lin et al. teach all of the limitations of claim 1 from which this claim depends.
Lan et al. and Lin et al. are explicitly silent of disclosing wherein, in which the thermal mitigation structure comprises a TF-HS layer of a material selected from one of aluminum nitride (AlN), silicon nitride (SiNx), chemical vapor deposition (CVD diamond, and silicon carbide (SiC).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the thermally conductive dielectric material as taught by Liu et al. and modify the package structure of Lan et al. and Lin et al., in order to the thermally conductive insulating layer to dissipate heat from the substrate (abstract).
Regarding claim 13, Lan et al. and Lin et al. teach all of the limitations of claim 11 from which this claim depends.
Lan et al. and Lin et al. are explicitly silent of disclosing wherein, further comprising depositing a first TF-HS layer on the passive substrate.
Liu et al teaches wherein (Fig. 4G), further comprising depositing a first TF-HS layer (404 thermally conductive dielectric material) on the passive substrate (402).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the thermally conductive dielectric material as taught by Liu et al. and modify the package structure of Lan et al. and Lin et al., in order to the thermally conductive insulating layer to dissipate heat from the substrate (abstract).

Allowable Subject Matter
10.	Claims 7-8, 12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising:
a mold-compound encapsulating the semiconductor package;
a package substrate having pads coupled to package balls on the semiconductor package; and
an underfill between the package balls and between the package substrate and the semiconductor package.
Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising:
a first TF-HS layer on the passive substrate;
a metallization stack on the first TF-HS layer;
a package ball coupled to a metallization layer of the metallization stack through a via pad; and
a second TF-HS layer on sidewalls and a portion of a surface of the metallization layer, and on sidewalls of the via pad.
Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising:
depositing a TF-HS layer on the second ILD layer; and
depositing a TF-HS layer on metallization routing layers of the second IPD.
Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising depositing a second TF-HS layer on the first ILD layer and on metallization routing layers in the second ILD layer.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising:
depositing a mold-compound to encapsulate the semiconductor package;
attaching a package substrate having pads to package balls on the semiconductor package; and
depositing an underfill between the package balls and between the package substrate and the semiconductor package.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising:
depositing a first TF-HS layer on the passive substrate;
forming a metallization stack on the first TF-HS layer;
forming a package ball coupled to a metallization layer of the metallization stack through a via pad; and
depositing a second TF-HS layer on sidewalls and a portion of a surface of the metallization layer, and on sidewalls of the via pad.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819